TBS INTERNATIONAL LIMITED & SUBSIDIARIES                EXHIBIT 10.7
 









Date 27 March 2009






ARGYLE MARITIME CORP.
CATON MARITIME CORP.
DORCHESTER MARITIME CORP.
LONGWOODS MARITIME CORP.
McHENRY MARITIME CORP.
SUNSWYCK MARITIME CORP.
as Joint and Several Borrowers
 
– and –
 
TBS INTERNATIONAL LIMITED
as Corporate Guarantor
 
– and –
 
THE BANKS AND FINANCIAL INSTITUTIONS
listed in Schedule 1
as Lenders
 
– and –
 
THE ROYAL BANK OF SCOTLAND PLC
as Mandated Lead Arranger
 
– and –
 
THE ROYAL BANK OF SCOTLAND PLC
as Bookrunner, Agent, Security Trustee and Swap Bank










                                                                                             
 
SUPPLEMENTAL AGREEMENT
                                                                                             


relating to
a term loan facility of US$150,000,000






--------------------------------------------------------------------------------


INDEX
Clause Page


 
1           INTERPRETATION 
 
2           AGREEMENT OF THE CREDITOR PARTIES 
 
3           CONDITIONS PRECEDENT 
 
4           REPRESENTATIONS AND WARRANTIES 
 
5           AMENDMENTS TO LOAN AGREEMENT AND OTHER FINANCE DOCUMENTS 
 
6           FURTHER ASSURANCES 
 
7           FEES AND EXPENSES 
 
8           COMMUNICATIONS 
 
9           SUPPLEMENTAL 
 
10           LAW AND JURISDICTION 
 
SCHEDULE 1  LENDERS 
 
SCHEDULE 2  FINANCIAL COVENANTS DURING COVENANT WAIVER PERIOD 
 
EXECUTION PAGES 
 
APPENDIX 1  CORPORATE GUARANTEE SUPPLEMENT 
 
APPENDIX II  SCHEDULE 5 REPAYMENT INSTALMENTS 
 



--------------------------------------------------------------------------------


 
THIS AGREEMENT is made on 27 March 2009
 
BETWEEN
 
(1)  
ARGYLE MARITIME CORP., CATON MARITIME CORP., DORCHESTER MARITIME CORP.,
LONGWOODS MARITIME CORP., McHENRY MARITIME CORP. and SUNSWYCK MARITIME CORP.,
each a company incorporated in the Marshall Islands whose registered office is
at Trust Company Complex, Ajeltake Island, Majuro, Marshall Islands MH96960 as
Joint and Several Borrowers;

 
(2)  
TBS INTERNATIONAL LIMITED, a company incorporated in Bermuda whose principal
office is at Suite 306, Commerce Building, One Chancery Lane, Hamilton HM12,
Bermuda as Corporate Guarantor;

 
(3)  
THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 as Lenders;

 
(4)  
THE ROYAL BANK OF SCOTLAND PLC as Mandated Lead Arranger;

 
(5)  
THE ROYAL BANK OF SCOTLAND PLC as Bookrunner;

 
(6)  
THE ROYAL BANK OF SCOTLAND PLC as Agent;

 
(7)  
THE ROYAL BANK OF SCOTLAND PLC as Security Trustee; and

 
(8)  
THE ROYAL BANK OF SCOTLAND PLC as Swap Bank.

 
 
BACKGROUND
 
(A)  
By a loan agreement dated 29 March 2007 as amended by a side letter dated 26
March 2008 and made between (i) the Borrowers, (ii) the Lenders, (iii) the
Mandated Lead Arrangers, (iv) the Bookrunner, (v) the Agent, (vi) the Security
Trustee and (vii) the Swap Bank, the Lenders have made available to the
Borrowers a facility of US$150,000,000.

 
(B)  
By a master agreement dated 29 March 2007 and made between the Borrowers and the
Swap Bank the Borrowers may enter into certain transactions.

 
(C)  
This Agreement sets out the terms and conditions on which the Creditor Parties
agree, with effect on and from the Effective Date, at the request of the
Security Parties to waive certain covenants in the Loan Agreement on the terms
and conditions set out herein and to the consequential amendment of the Loan
Agreement, the Master Agreement and the other Finance Documents in connection
with those matters.

 
 
IT IS AGREED as follows:
 
1  
INTERPRETATION

 
1.1  
Defined expressions.  Words and expressions defined in the Loan Agreement, the
Master Agreement and the other Finance Documents shall have the same meanings
when used in this Agreement unless the context otherwise requires.

 
1.2  
Definitions.  In this Agreement, unless the contrary intention appears:

 
“Amendment Fee Letter” means the letter dated on or about the date of this
Agreement between the Agent and the Borrowers setting out the fees referred to
in Clause 20.1(b), (c), (d), (e), (f) and (g);
 
“Corporate Guarantee Supplement” means a letter supplemental to the Corporate
Guarantee executed or to be executed by the Corporate Guarantor in favour of the
Security Trustee substantially in the form set out in Appendix 1;
 
“Covenant Waiver Period” means the period commencing on the date of this
Agreement and ending on 1 January 2010 (or such later date as the Agent may with
the authorisation of the Lenders, agree with the Borrowers);
 
“Effective Date”  means the date on which the conditions precedent in Clause 3
are satisfied;
 
“Loan Agreement”  means the loan agreement referred to in Recital (A); and
 
“Master Agreement” means the master agreement referred to in Recital (B).
 
1.3  
Application of construction and interpretation provisions of Loan
Agreement.  Clauses 1.2 and 1.5 of the Loan Agreement apply, with any necessary
modifications, to this Agreement.

 
2  
AGREEMENT OF THE CREDITOR PARTIES

 
2.1  
Agreement of the Lenders.  The Lenders agree, subject to and upon the terms and
conditions of this Agreement, to the amendments to the Loan Agreement, the
Master Agreement and the Finance Documents as set out in Clause 5.

 
2.2  
Agreement of the Creditor Parties.  The Creditor Parties agree, subject to and
upon the terms and conditions of this Agreement, to the consequential amendment
of the Loan Agreement, the Master Agreement and the other Finance Documents in
connection with the matters referred to in Clause 2.1.

 
2.3  
Agreement of the Borrowers and the Corporate Guarantor.  The Borrowers and the
Corporate Guarantor hereby agree to the amendments to the Loan Agreement, the
Master Agreement and the Finance Documents as set out in Clause 5.

 
2.4  
Effective Date. The agreement of the Lenders and the other Creditor Parties
contained in Clauses 2.1 and 2.2 shall have effect on and from the Effective
Date.

 
3  
CONDITIONS PRECEDENT

 
3.1  
General.  The agreement of the Lenders and the other Creditor Parties contained
in Clauses 2.1 and 2.2 is subject to the fulfilment of the conditions precedent
in Clause 3.2.

 
3.2  
Conditions precedent.  The conditions referred to in Clause 3.1 are that the
Agent shall have received the following documents and evidence in all respects
in form and substance satisfactory to the Agent and its lawyers on or before 6
April 2009 or such later date as the Agent may agree with the Borrowers and the
other Security Parties:

 
(a)  
documents of the kind specified in Schedule 3, Part A, paragraphs 2, 3, 4 and 5
of the Loan Agreement as amended and supplemented by this Agreement and updated
with appropriate modifications to refer to this Agreement and the Corporate
Guarantee Supplement;

 
(b)  
a duly executed original of this Agreement and the Corporate Guarantee
Supplement duly executed by the parties to it;

 
(c)  
evidence that the provisions of clause 9.1(d) and 9.1(e) of the Loan Agreement,
as amended and supplemented by this Agreement and updated with appropriate
modifications to refer to this Agreement, are complied with both as at the date
of this Agreement and the Effective Date; and

 
(d)  
any further opinions, consents, agreements and documents in connection with this
Agreement, the Master Agreement and the Finance Documents which the Agent may
request by notice to the Borrowers and the Security Parties prior to the
Effective Date.

 
4  
REPRESENTATIONS AND WARRANTIES

 
4.1  
Repetition of Loan Agreement representations and warranties.  The Borrowers
represent and warrant to the Creditor Parties that the representations and
warranties in clause 10 of the Loan Agreement, as amended and supplemented by
this Agreement and updated with appropriate modifications to refer to this
Agreement, remain true and not misleading if repeated on the date of this
Agreement and the Effective Date with reference to the circumstances now and
then existing.

 
4.2  
Repetition of Finance Document representations and warranties.  The Borrowers
and each of the Security Parties represent and warrant to the Creditor Parties
that the representations and warranties in the Finance Documents (other than the
Loan Agreement) to which it is a party, as amended and supplemented by this
Agreement and updated with appropriate modifications to refer to this Agreement,
remain true and not misleading if repeated on the date of this Agreement and the
Effective Date with reference to the circumstances now and then existing.

 
5  
AMENDMENTS TO LOAN AGREEMENT AND OTHER FINANCE DOCUMENTS

 
5.1  
Specific amendments to Loan Agreement.  With effect on and from the Effective
Date the Loan Agreement shall be, and shall be deemed by this Agreement to be,
amended as follows:

 
(a)  
the definition of Margin in clause 1.1 shall be deleted and replaced with the
following:

 
“Margin” means in relation to each Loan three point five per cent. (3.5%) per
annum;”;
 
(b)  
so that Schedule 5 of the Loan Agreement is deleted and replaced with the
amended schedule appended to this Agreement in Appendix II;

 
(c)  
clause 8.4(a) shall be amended so that the words “or in the event that a Loan is
being prepaid the amount of that Loan then outstanding” are inserted at the end;

 
(d)  
a new clause 8.14 shall be inserted at the end of clause 8 as follows:

 
 
“8.14
Prepayment due to refinancing.  In the event that the Borrowers prepay the Loan
Facility or any part thereof as a result of a refinancing arranged by a
financial institution other than the Agent, the Borrowers shall pay to the Agent
(for the account of the Lenders) a prepayment fee of one per cent. (1%) of the
amount being prepaid such prepayment fee to be paid on the same date as the
amount being prepaid.”;

 
(e)  
so that the financial covenants set out in paragraphs (a), (b), (c) and (d) of
Schedule 8 and referred to in clause 11.18 shall not apply during the Covenant
Waiver Period and so that on the next succeeding Business Day following the last
day of the Covenant Waiver Period the Borrowers shall provide a compliance
certificate in the form set out in Schedule 9 confirming that the Financial
Covenants set out in Schedule 8 as amended by this Agreement have been complied
with during the last financial quarter;

 
(f)  
so that during the Covenant Waiver Period the Borrowers and the Corporate
Guarantor undertake to comply with the financial covenants and the undertakings
set out in Schedule 2 of this Agreement;

 
(g)  
so that the minimum required security cover set out in clause 15.1 shall be
reduced from One hundred and twenty five per cent. (125%) to One hundred per
cent. (100%) during the Covenant Waiver Period;

 
(h)  
so that during the Covenant Waiver Period, the Lenders shall not be required to
make an Advance if the Loans relating to Ships which have not yet been delivered
(but including the Advance being requested by the Borrowers) exceed 75% of (i)
the aggregate Contract Value of the Ships and (ii) the net realisable value of
any additional security provided under the Loan Agreement as amended by this
Agreement and for the purpose of this Clause, “Contract Value” shall mean:

 
the market value of a Ship at any date based on the acquisition price of the
rights and obligations under the Shipbuilding Contract relating to that Ship or
a ship of a similar size and type and due to be delivered at the same time as
that Ship as shown by a valuation prepared as at a date not more than 10
Business Days previously by an independent international sale and purchase
shipbroker which the Agent has approved for the purpose and after deducting the
estimated amount of usual and reasonable expenses which would be incurred in
connection with such a sale;
 
(i)  
clauses 20.1 (b) to (g) shall be deleted and replaced with the following:

 
 
“(b)
quarterly in arrears during the period from (and including) 27 March 2009 to the
earlier of (i) the Drawdown Date in relation to the Loan A Delivery Advance and
(ii) 31 May 2009 (or such later date as the Agent, in its sole and absolute
discretion shall agree) and on the last day of that period a commitment fee at
the rate of One point five per cent. (1.5%) per annum on the undrawn balance of
Loan A;

 
 
(c)
quarterly in arrears during the period from (and including) 27 March 2009 to the
earlier of (i) the Drawdown Date in relation to the Loan B Delivery Advance and
(ii) 30 November 2009 (or such later date as the Agent, in its sole and absolute
discretion shall agree) and on the last day of that period a commitment fee at
the rate of One point five per cent. (1.5%) per annum on the undrawn balance of
Loan B;

 
 
(d)
quarterly in arrears during the period from (and including) 27 March 2009 to the
earlier of (i) the Drawdown Date in relation to the Loan C Delivery Advance and
(ii) 30 April 2010 (or such later date as the Agent, in its sole and absolute
discretion shall agree) and on the last day of that period a commitment fee at
the rate of One point five per cent. (1.5%) per annum on the undrawn balance of
Loan C;

 
 
(e)
quarterly in arrears during the period from (and including) 27 March 2009 to the
earlier of (i) the Drawdown Date in relation to the Loan D Delivery Advance and
(ii) 31 August 2010 (or such later date as the Agent, in its sole and absolute
discretion shall agree) and on the last day of that period a commitment fee at
the rate of One point five per cent. (1.5%) per annum on the undrawn balance of
Loan D;

 
 
(f)
quarterly in arrears during the period from (and including) 27 March 2009 to the
earlier of (i) the Drawdown Date in relation to the Loan E Delivery Advance and
(ii) 30 June 2010 (or such later date as the Agent, in its sole and absolute
discretion shall agree) and on the last day of that period a commitment fee at
the rate of One point five per cent. (1.5%) per annum on the undrawn balance of
Loan E;

 
 
(g)
quarterly in arrears during the period from (and including) 27 March 2009 to the
earlier of (i) the Drawdown Date in relation to the Loan F Delivery Advance and
(ii) 31 October 2010 (or such later date as the Agent, in its sole and absolute
discretion shall agree) and on the last day of that period a commitment fee at
the rate of One point five per cent. (1.5%) per annum on the undrawn balance of
Loan F”;”

 
(j)  
clause 1.1 shall be amended to include the definition of Amendment Fee Letter;

 
(k)  
the definition of “Finance Documents” in clause 1.1 of the Loan Agreement shall
be amended to include the Amendment Fee Letter; and

 
(l)  
the definitions of “Consolidated Interest Charges Coverage Ratio”, “Consolidated
EBITDA” and “Consolidated Interest Charges” in Schedule 8 shall be deleted and
replaced with the following:

 
““Consolidated Interest Charges Coverage Ratio” means, at any date of
determination, the ratio of (a) the result of (i) Consolidated EBITDA less (ii)
the sums of Federal, State, local and foreign income taxes paid in cash for the
most recently completed Measurement Period to (b) Consolidated Interest Charges
for the most recently completed Measurement Period.
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period, plus (a) the following to
the extent deducted in calculating such Consolidated Net Income (and without
duplication):  (i) Consolidated Interest Charges, (ii) the provision for
Federal, state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) net losses from the sales of vessels as permitted
under this Agreement and (v) any noncash impairment charges incurred during each
fiscal year of Holdings and its Subsidiaries ending December 31, 2008 and
December 31, 2009 in respect of any of Holdings’ or its Subsidiaries’ goodwill
and Vessels, (in each case of or by Holdings and its Subsidiaries for such
Measurement Period) and minus (b) the following to the extent included in
calculating such Consolidated Net Income, all net gains from the sales of
vessels as permitted under this Agreement (in each case of or by Holdings and
its Subsidiaries for such Measurement Period); provided that, to the extent
characterized as interest on the income statements of Holdings and its
Subsidiaries for such Measurement Period pursuant to FASB Interpretation No. 133
– Accounting for Derivative Instruments and Hedging Activities (June 1998),
noncash adjustments in connection with any interest rate Swap Contract entered
into by Holdings or any of its Subsidiaries, shall be excluded.
 
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest but
excluding capitalized interest on Permitted New Vessel Construction
Indebtedness) or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP, (b) all
interest paid or payable with respect to discontinued operations and (c) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period; provided
that, to the extent characterized as interest on the income statements of
Holdings and its Subsidiaries for such Measurement Period pursuant to FASB
Interpretation No. 133 – Accounting for Derivative Instruments and Hedging
Activities (June 1998), noncash adjustments in connection with any interest rate
Swap Contract entered into by Holdings or any of its Subsidiaries, shall be
excluded.”;
 
(m)  
the Borrowers and the Corporate Guarantor undertake to provide the Lenders with
the benefit of any additional or more favourable financial covenants provided to
other financing parties under other or future financing agreements in order that
the Lenders shall be treated no less favourably than any other of the financing
parties to the Borrowers or the Corporate Guarantor by providing details of such
financial covenants in order that appropriate amendments can be made to the Loan
Agreement and the relevant Finance Documents;

 
(n)  
at the end of the Covenant Waiver Period the parties to this Agreement agree to
review the terms of the Loan Agreement being amended pursuant to this Agreement
and any provisions that may need to be reviewed as a consequence of these
amendments;

 
(o)  
so that during the Covenant Waiver Period the Corporate Guarantor shall provide
to the Agent as soon as possible but in no event later than 30 days after the
end of each calendar month update financial projections including but not
limited to revenues, operating expenses, net income, cash balances, loan
balances, working capital requirements and equity for the period up to and
including 31 December 2011;

 
(p)  
the definition of, and references throughout to, the Master Agreement and each
Finance Document shall be construed as if the same referred to the Master
Agreement or that Finance Document as amended and supplemented by this
Agreement; and

 
(q)  
by construing references throughout to “this Agreement”, “hereunder” and other
like expressions as if the same referred to the Loan Agreement as amended and
supplemented by this Agreement.

 
5.2  
Amendments to Master Agreement and Finance Documents.  With effect on and from
the Effective Date, the Master Agreement and each of the Finance Documents other
than the Loan Agreement, shall be, and shall be deemed by this Agreement to be,
amended as follows:

 
(a)  
the definition of, and references throughout each of the Finance Documents to,
the Loan Agreement, the Master Agreement and any of the other Finance Documents
shall be construed as if the same referred to the Loan Agreement, the Master
Agreement and those Finance Documents as amended and supplemented by this
Agreement;

 
(b)  
by construing references throughout the Master Agreement and each of the Finance
Documents to “this Agreement”, “this Deed”, “hereunder” and other like
expressions as if the same referred to the Master Agreement and such Finance
Documents as amended and supplemented by this Agreement.

 
5.3  
Master Agreement and Finance Documents to remain in full force and effect.  The
Master Agreement and the Finance Documents shall remain in full force and effect
as amended and supplemented by the amendments to the Finance Documents contained
or referred to in Clause 5.1.

 
6  
FURTHER ASSURANCES

 
6.1  
Borrowers’ and each Security Party’s obligation to execute further documents
etc.  Each Borrower and each Security Party shall:

 
(a)  
execute and deliver to the Security Trustee (or as it may direct) any
assignment, mortgage, power of attorney, proxy or other document, governed by
the law of England or such other country as the Security Trustee may, in any
particular case, specify;

 
(b)  
effect any registration or notarisation, give any notice or take any other step;

 
which the Security Trustee may, by notice to that Borrower or that Security
Party, specify for any of the purposes described in Clause 6.2 or for any
similar or related purpose.
 
6.2  
Purposes of further assurances.  Those purposes are:

 
(a)  
validly and effectively to create any Security Interest or right of any kind
which the Security Trustee intended should be created by or pursuant to the Loan
Agreement or any other Finance Document, each as amended and supplemented by
this Agreement; and

 
(b)  
implementing the terms and provisions of this Agreement.

 
6.3  
Terms of further assurances.  The Security Trustee may specify the terms of any
document to be executed by any Borrower or any Security Party under Clause 6.1,
and those terms may include any covenants, powers and provisions which the
Security Trustee considers appropriate to protect its interests.

 
6.4  
Obligation to comply with notice.  Any Borrower or any Security Party shall
comply with a notice under Clause 6.1 by the date specified in the notice.

 
6.5  
Additional corporate action.  At the same time as any Borrower or any Security
Party delivers to the Security Trustee any document executed under Clause
6.1(a), that Borrower or any Security Party shall also deliver to the Security
Trustee a certificate signed by 2 of that Borrower’s or that Security Party’s
directors which shall:

 
(a)  
set out the text of a resolution of that Borrower’s or that Security Party’s
directors specifically authorising the execution of the document specified by
the Security Trustee; and

 
(b)  
state that either the resolution was duly passed at a meeting of the directors
validly convened and held throughout which a quorum of directors entitled to
vote on the resolution was present or that the resolution has been signed by all
the directors and is valid under that Borrower’s or that Security Party’s
articles of association or other constitutional documents.

 
7  
FEES AND EXPENSES

 
7.1  
Amendment fee.  The Borrowers shall pay to the Agent an amendment fee in an
amount specified in the Amendment Fee Letter on the date of this Agreement.

 
7.2  
Expenses.  The provisions of clauses 20.2 to 20.6 of the Loan Agreement, as
amended and supplemented by this Agreement, shall apply to this Agreement as if
they were expressly incorporated in this Agreement with any necessary
modifications.

 
8  
COMMUNICATIONS

 
8.1  
General.  The provisions of clause 27 (notices) of the Loan Agreement, as
amended and supplemented by this Agreement, shall apply to this Agreement as if
they were expressly incorporated in this Agreement with any necessary
modifications.

 
9  
SUPPLEMENTAL

 
9.1  
Counterparts.  This Agreement may be executed in any number of counterparts.

 
9.2  
Finance Documents.  This Agreement is a Finance Document.

 
9.3  
Third party rights.  A person who is not a party to this Agreement has no right
under the Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy
the benefit of any term of this Agreement.

 
10  
LAW AND JURISDICTION

 
10.1  
Governing law.  This Agreement and any non-contractual obligations arising from
or in connection with it shall be governed by and construed in accordance with
English law.

 
10.2  
Incorporation of the Loan Agreement provisions.  The provisions of clause 31
(law and jurisdiction) of the Loan Agreement, shall apply to this Agreement.

 


THIS AGREEMENT has been duly executed as a Deed on the date stated at the
beginning of this Agreement.


--------------------------------------------------------------------------------


SCHEDULE 1
 
LENDERS


Lender
Lending Office
Commitment
The Royal Bank of Scotland plc
Shipping Business Centre
5-10 Great Tower Street
London EC3P 3HX
Fax No:                    + 44 207 085 7142
Attn: Transaction and Portfolio Management
$35,000,000
Citibank, N.A.
750 Washington Boulevard
Stamford CT06901
USA
Fax No: + 1 866 772 2935
Attn: Gilbert Torres
$15,000,000
Landesbank Hessen-Thüringen Girozentrale
420 Fifth Avenue, 24th Floor
New York, NY 100108-2729
USA
Fax No: +1 212 703 5256
Attn: Corporate Finance/ Portfolio Management
$30,000,000
Norddeutsche Landesbank Girozentrale
Ship and Aircraft Finance Department
Friednichswall 10
30159 Hannover, Germany
Fax No: +49 511 361 4785
Attn: International Shipping Group II - Sebastian Schubert
$30,000,000
Alliance & Leicester Commercial Finance plc
 
298 Deansgate
Manchester
M3 4HH
Fax No: + 44 161 953 3517
Attn Corporate Administration Manager
 
 
$30,000,000
Bank of America, N.A.
Bank of America
100 Federal Street
Boston MA 02110
Fax No: +617434 1955
Attn: Transportation Division - Credit Products
$10,000,000






--------------------------------------------------------------------------------







SCHEDULE 2
 


 
FINANCIAL COVENANTS DURING COVENANT WAIVER PERIOD
 
The Borrowers and the Corporate Guarantor undertake to comply with the following
financial covenants and undertakings during the Covenant Waiver Period:
 
(a)  
Minimum Consolidated Interest Charges Ratio.  Permit the Consolidated Interest
Charges Coverage Ratio as of the end of the period of determination indicated
below and for such period then ending of Holdings and its Subsidiaries to be
less than the ratio set forth below opposite such period:

 
Period of Determination
Minimum Consolidated Interest Charges Coverage Ratio
Two fiscal quarters ending June 30, 2009
1.10:1.00
Three fiscal quarters ending September 30, 2009
1.35:1.00
Four fiscal quarters ending December 31, 2009
1.75:1.00
   

(b)  
Minimum Cash Liquidity.  For each calendar month ending on or after the date
hereof, minimum cash maintained by the Borrowers and the Corporate Guarantor
shall be not less than $40,000,000 of which:

 
(i)  
a minimum average of $10,000,000 in any calendar month shall be credited to and
continue to be held on an operating account maintained with the Agent in the
name of TBS Pacific Liner, Ltd.; and

 
(ii)  
$20,000,000 shall be credited to a deposit account to be opened with the Agent
and such sum shall only be available to the Borrowers to be used to pay
instalments due under the Shipbuilding Contracts and which shall reduce as each
such payment is made.

 
(c)  
No Dividends.  As long as no Event of Default has occurred the Borrowers may pay
any dividends to the Corporate Guarantor. The Corporate Guarantor will not pay
any dividend or make any other form of distribution which it may otherwise have
been permitted to make pursuant to clause 11.21 of the Loan Agreement.

 
(d)  
The Borrowers and the Corporate Guarantor each undertake not to purchase (and to
procure that none of their subsidiaries purchase) any additional vessels without
the prior written consent of the Agent acting on the instructions of the
Majority Lenders.

 
(e)  
The Borrowers and the Corporate Guarantor acting individually or together shall
not invest more than $10,000,000 in aggregate in any joint ventures of which any
amounts in excess of $5,000,000 shall require the prior written consent of the
Agent acting on the instructions of the Majority Lenders.

 
(f)  
The Borrowers and the Corporate Guarantor shall not permit any new or increase
their existing off balance sheet operating leases, operating lease payments and
payments associated with vessels chartered in for more than 6 months without the
prior written consent of the Agent acting on the instructions of the Majority
Lenders.  The Borrowers and the Corporate Guarantor shall be permitted to enter
new or increase their existing off balance sheet operating leases, operating
lease payments and payments associated with vessels chartered in for less than 6
months provided that they notify the Agent in writing promptly thereafter.

 
(g)  
The Borrowers and the Corporate Guarantor shall not permit any new or increase
their existing Financial Indebtedness, as defined in the Loan Agreement, without
the prior written consent of the Agent acting on the instructions of the
Majority Lenders.

 



--------------------------------------------------------------------------------


 
EXECUTION PAGES



BORROWERS
         
EXECUTED as a DEED            
)
 
by                           
)
 
ARGYLE MARITIME CORP.       
)
 
acting by    Keith Krut            
)
/s/ Keith Krut
its duly authorised attorney-in-fact                  
)
 
in the presence of:                                             
)
/s/ Dimitrios Vourakis
Dimitrios Vourakis
   
1 Roondwood Avenue
   
Stockley Park
   
UB 11 1AU
                     
EXECUTED as a DEED                               
)
 
by        
)
 
CATON MARITIME CORP.                          
)
 
acting by  Keith Krut                                       
)
/s/ Keith Krut
its duly authorised attorney-in-fact             
)
 
in the presence of:                                            
)
/s/ Dimitrios Vourakis
Dimitrios Vourakis
   
1 Roondwood Avenue
   
Stockley Park
   
UB 11 1AU
                     
EXECUTED as a DEED         
)
 
by                     
)
 
DORCHESTER MARITIME CORP.  
)
 
acting by Keith Krut        
)
/s/ Keith Krut
its duly authorised attorney-in-fact  
)
 
in the presence of:          
)
/s/ Dimitrios Vourakis
Dimitrios Vourakis
   
1 Roondwood Avenue
   
Stockley Park
   
UB 11 1AU
                     
EXECUTED as a DEED           
)
 
by                                                                  
)
 
LONGWOODS MARITIME CORP.  
)
 
acting by      Keith Krut        
)
/s/ Keith Krut
its duly authorised attorney-in-fact    
)
 
in the presence of:           
)
/s/ Dimitrios Vourakis
Dimitrios Vourakis
   
1 Roondwood Avenue
   
Stockley Park
   
UB 11 1AU
                     
EXECUTED as a DEED          
)
 
by                     
)
 
McHENRY MARITIME CORP.    
)
 
acting by     Keith Krut       
)
/s/ Keith Krut
its duly authorised attorney-in-fact  
)
 
in the presence of:           
)
/s/ Dimitrios Vourakis
Dimitrios Vourakis
   
1 Roondwood Avenue
   
Stockley Park
   
UB 11 1AU
                     
EXECUTED as a DEED     
)
 
by                     
)
 
SUNSWYCK MARITIME CORP.    
)
 
acting by      Keith Krut         
)
/s/ Keith Krut
its duly authorised attorney-in-fact 
)
 
in the presence of:            
)
/s/ Dimitrios Vourakis
Dimitrios Vourakis
   
1 Roondwood Avenue
   
Stockley Park
   
UB 11 1AU
                     
CORPORATE GUARANTOR
         
EXECUTED as a DEED       
)
 
by TBS INTERNATIONAL LIMITED 
)
 
acting by     Keith Krut        
)
/s/ Keith Krut
its duly authorised attorney-in-fact 
)
 
in the presence of:            
)
/s/ Dimitrios Vourakis
Dimitrios Vourakis
)
 
1 Roondwood Avenue
   
Stockley Park
   
UB 11 1AU
                     
LENDERS
         
EXECUTED as a DEED         
)
 
by                                       
)
 
THE ROYAL BANK OF SCOTLAND PLC
)
 
acting by    G.A. Stares         
)
/s/ G.A. Stares
its duly authorised attorney-in-fact     
)
 
in the presence of:                                            
)
/s/ C.L. Patrick
C. L. Patrick
   
The Royal Bank of Scotland Plc
   
Shipping Business Centre
   
5-10 Great Tower Street
   
London EC3P 3HX
                     
EXECUTED as a DEED            
)
 
by                                                            
)
 
CITIBANK, N.A.                                     
)
 
acting by   Kavita Shah                          
)
/s/ Kavita Shah
its duly authorised attorney-in-fact 
)
 
in the presence of:                                     
)
/s/ Emily King
Emily King
   
Trainee Solicitor
   
Watson Farley & Williams LLP
   
15 Appold Street
   
London EC2A 2HB
                     
EXECUTED as a DEED                                
)
 
by                                                                    
)
 
LANDESBANK HESSEN-THÜRINGEN                          
)
 
GIROZENTRALE                                                        
)
 
acting by    Kavita Shah                                        
)
/s/ Kavita Shah
its duly authorised attorney-in-fact              
)
 
in the presence of:                                                          
)
/s/ Emily King
Emily King
   
Trainee Solicitor
   
Watson Farley & Williams LLP
   
15 Appold Street
   
London EC2A 2HB
                     
EXECUTED as a DEED                                    
)
 
by                                                                
)
 
NORDDEUTSCHE LANDESBANK                                    
)
 
GIROZENTRALE                                                                 
)
 
acting by    Kavita Shah                                                   
)
/s/ Kavita Shah
its duly authorised attorney-in-fact                             
)
 
in the presence of:                                                             
 
/s/ Emily King
Emily King
   
Trainee Solicitor
   
Watson Farley & Williams LLP
   
15 Appold Street
   
London EC2A 2HB
                     
EXECUTED as a DEED                                          
)
 
by                                                           
)
 
ALLIANCE & LEICESTER                                         
)
 
COMMERCIAL FINANCE PLC             
)
 
acting by      Mark Mccarthy                                     
)
/s/ Mark McCarthy
its duly authorised attorney-in-fact                             
)
 
in the presence of:                                                             
)
/s/ Barbara McCarthy
Barbara McCarthy
   
2 Shorter Avenue
   
Shenfield, Essex
                     
EXECUTED as a DEED                                   
)
 
by                                                                
)
 
BANK OF AMERICA, N.A.                                              
)
 
acting by      Kavita Shah                                             
)
/s/ Kavita Shah
its duly authorised attorney-in-fact               
)
 
in the presence of:                                         
)
/s/ Emily King
Emily King
   
Trainee Solicitor
   
Watson Farley & Williams LLP
   
15 Appold Street
   
London EC2A 2HB
               
MANDATED LEAD ARRANGERS
         
EXECUTED as a DEED                                                  
)
 
by                                                           
)
 
THE ROYAL BANK OF SCOTLAND PLC
)
 
acting by G. A. Stares                                               
)
  /s/ G.A. Stares
its duly authorised attorney-in-fact                   
)
 
in the presence of:                     
)
/s/ C.L. Patrick
C.L. Patrick            
   
The Royal Bank of Scotland Plc
   
Shipping Business Centre
   
5-10 Great Tower Street
   
London EC3P 3HX                                           
                     
BOOKRUNNER
         
EXECUTED as a DEED                                            
)
 
by                                                           
)
 
THE ROYAL BANK OF SCOTLAND PLC
)
 
acting by G. A. Stares                                                 
)
  /s/ G.A. Stares 
its duly authorised attorney-in-fact                   
)
 
in the presence of:                                                            
)
/s/ C.L. Patrick
C.L. Patrick            
   
The Royal Bank of Scotland Plc
   
Shipping Business Centre
   
5-10 Great Tower Street
   
London EC3P 3HX                                           
                     
AGENT
         
EXECUTED as a DEED                                       
)
 
by                                                           
)
 
THE ROYAL BANK OF SCOTLAND PLC
)
 
acting by     Philip A. Pentney
)
/s/ Philip A. Pentney
Senior Director 
)
 
Head of Syndicated Loans Agency                                 
)
 
its duly authorised attorney-in-fact                           
)
 
in the presence of:                                                        
)
/s/ Jayne Jeffrey
Jayne Jeffrey
   
Syndicated Loans Agency
   
The Royal Bank of Scotland
   
135 Bishopsgate
   
London EC2M 3UR
               
SECURITY TRUSTEE
         
EXECUTED as a DEED                           
)
 
by                                                 
)
 
THE ROYAL BANK OF SCOTLAND PLC
)
 
acting by   Philip A. Pentney
)
/s/ Philip A. Pentney
Senior Director 
)
 
Head of Syndicated Loans Agency             
)
 
its duly authorised attorney-in-fact                            
)
 
in the presence of:                                                       
)
/s/ Jayne Jeffrey
Jayne Jeffrey
   
Syndicated Loans Agency
   
The Royal Bank of Scotland
   
135 Bishopsgate
   
London EC2M 3UR
               
SWAP BANK
         
EXECUTED as a DEED                                                  
)
 
by                                              
)
 
THE ROYAL BANK OF SCOTLAND PLC
)
 
acting by G.A. Stares                                    
)
 /s/ G. A. Stares
its duly authorised attorney-in-fact             
)
 
in the presence of:                                                      
)
/s/ C.L. Patrick
C.L. Patrick            
   
The Royal Bank of Scotland Plc
   
Shipping Business Centre
   
5-10 Great Tower Street
   
London EC3P 3HX                                           
         

 

--------------------------------------------------------------------------------





APPENDIX 1
 
CORPORATE GUARANTEE SUPPLEMENT
 
To:
The Royal Bank of Scotland plc

 
 
Shipping Business Centre

 
 
5-10 Great Tower Street

 
 
London EC3P 3HX

 


 
 
in its capacity as Security Trustee

 
27 March 2009
 
Dear Sirs
 
We refer to:
 
(i)
the loan agreement dated 29 March 2007 as amended by a side letter dated 26
March 2008 as further supplemented by a supplemental agreement dated 27 March
2009 (the “Loan Agreement”) made between Argyle Maritime Corp., Caton Maritime
Corp., Dorchester Maritime Corp., Longwoods Maritime Corp., McHenry Maritime
Corp. and Sunswyck Maritime Corp., as joint and several borrowers (the
“Borrowers”) the Lenders listed therein, yourselves as mandated lead arranger,
bookrunner, agent, security trustee and swap bank pursuant to which the Lenders
have made available to the Borrowers a loan facility of One hundred and fifty
million Dollars ($150,000,000) upon the terms and conditions specified therein;

 
(ii)
the master agreement (on the 1992 ISDA Master Agreement
(Multicurrency-Crossborder) form) dated 29 March 2007 (the “Master Agreement”)
made between the Borrowers and yourselves as swap bank pursuant to which the
Borrowers entered into or may enter into certain Transactions (as such term is
defined in the said Master Agreement) pursuant to separate Confirmations (as
such term is defined in the said Master Agreement) upon the terms and conditions
therein contained;

 
(iii)
the Guarantee dated 29 March 2007 (the “Corporate Guarantee”) executed in your
favour in your capacity as security trustee whereby we have guaranteed all the
obligations of the Borrowers under the Loan Agreement and the Master Agreement.

 
Words and expressions defined in the Loan Agreement shall have the same meanings
when used herein.
 
We have been advised by the Borrowers that you have agreed to (i) waive certain
covenants in the Loan Agreement and (ii) to certain consequential amendments to
the Loan Agreement, the Master Agreement and the other Finance Documents subject
to the terms and conditions contained in a supplemental agreement substantially
in the form annexed hereto (the “Supplemental Agreement”).
 
In consideration of US$1 and other good and valuable consideration provided by
the Security Trustee (the receipt and sufficiency of which we hereby
acknowledge) we hereby agree to the amendments to the Loan Agreement, the Master
Agreement and the Finance Documents as contained in the Supplemental Agreement
and agree that the Corporate Guarantee shall apply to all the obligations of the
Borrowers under the Supplemental Agreement as if the Supplemental Agreement were
referred to in the Corporate Guarantee (in addition to the Loan Agreement, the
Master Agreement and the Finance Documents) and that all references to the Loan
Agreement, the Master Agreement and the Finance Documents in the Corporate
Guarantee and the other Finance Documents to which we are party shall be read
and construed as references to the Loan Agreement, the Master Agreement and the
Finance Documents as supplemented and amended by the Supplemental
Agreement.  Save as provided herein the Corporate Guarantee shall remain in full
force and effect.
 
The provisions of Clause 18 of the Corporate Guarantee shall apply to this
letter.
 
Yours faithfully
 
/s/ Keith Krut (As Attorney in Fact)
 
TBS INTERNATIONAL LIMITED

 
 



--------------------------------------------------------------------------------


APPENDIX II
 
SCHEDULE 5
REPAYMENT INSTALMENTS
 


Loan A
 
Loan A shall be repaid by (i) 20 quarterly instalments each of $417,500 and (ii)
a balloon instalment of $16,650,000 payable simultaneously with the last such
quarterly instalment commencing with a first such quarterly instalment to be
paid on the date falling three months after the Drawdown Date of the Loan A
Delivery Advance and thereafter at three monthly intervals  Provided that in the
event such Loan is not drawndown in full such repayment instalments shall be
reduced pro-rata and provided further that any repayment instalments in respect
of such Loan due to be repaid on or before 1 January 2010 shall be prepaid on
the Drawdown Date of the Loan A Delivery Advance.
 
Loan B
 
Loan B will be repaid by (i) 20 quarterly instalments each of $417,500 and (ii)
a balloon instalment of $16,650,000 payable simultaneously with the last such
quarterly instalment commencing with a first such quarterly instalment to be
paid on the date falling three months after the Drawdown Date of the Loan B
Delivery Advance and thereafter at three monthly intervals  Provided that in the
event such Loan is not drawndown in full such repayment instalments shall be
reduced pro-rata.
 
Loan C
 
Loan C will be repaid by (i) 20 quarterly instalments each of $417,500 and (ii)
a balloon instalment of $16,650,000 payable simultaneously with the last such
quarterly instalment commencing with a first such quarterly instalment to be
paid on the date falling three months after the Drawdown Date of the Loan C
Delivery Advance and thereafter at three monthly intervals  Provided that in the
event such Loan is not drawndown in full such repayment instalments shall be
reduced pro-rata.
 
Loan D
 
Loan D will be repaid by (i) 20 quarterly instalments each of $417,500 and (ii)
a balloon instalment of $16,650,000 payable simultaneously with the last such
quarterly instalment commencing with a first such quarterly instalment to be
paid on the date falling three months after the Drawdown Date of the Loan D
Delivery Advance  and thereafter at three monthly intervals  Provided that in
the event such Loan is not drawndown in full such repayment instalments shall be
reduced pro-rata.
 
Loan E
 
Loan E will be repaid by (i) 20 quarterly instalments each of $417,500 and (ii)
a balloon instalment of $16,650,000 payable simultaneously with the last such
quarterly instalment commencing with a first such quarterly instalment to be
paid on the date falling three months after the Drawdown Date of the Loan E
Delivery Advance  and thereafter at three monthly intervals  Provided that in
the event such Loan is not drawndown in full such repayment instalments shall be
reduced pro-rata.
 
Loan F
 
Loan F will be repaid by (i) 20 quarterly instalments each of $417,500 and (ii)
a balloon instalment of $16,650,000 payable simultaneously with the last such
quarterly instalment commencing with a first such quarterly instalment to be
paid on the date falling three months after the Drawdown Date of the Loan F
Delivery Advance  and thereafter at three monthly intervals  Provided that in
the event such Loan is not drawndown in full such repayment instalments shall be
reduced pro-rata.
 


